Case 2:17-cv-00152-GJQ-MV ECF No. 121 filed 11/18/19 PageID.1553 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION



MICHELLE MARIE LEFEBRE,
PERSONAL REPRESENTATIVE OF
THE ESTATE OF SHELLSEA BLAIR
LEFEBRE-SCHIEL,
                                                                   Case No. 2:17-CV-152
              Plaintiff,
                                                                   HON. GORDON J. QUIST
v.

REMINGTON ARMS COMPANY, LLC,

             Defendant.
___________________________________/


                                        JUDGMENT

      Judgment is hereby entered in favor of Defendant and against Plaintiff.



Dated: November 18, 2019                                  /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
